Per Curiam : The joinder in error is not necessarily conclusive upon the defendant. While it is true that by the joinder in error he admits the transcript to be complete, yet he may move the court for leave to withdraw his joinder, for the purpose of enabling him to suggest a diminution of the record and to supply its deficiencies. And, regularly, the motion for leave to withdraw the joinder in error should precede the motion for leave to file the additional transcript. Upon looking into this record, we find it incomplete, and will give leave to the defendant to withdraw his joinder in error, and to file the additional transcript of the record.